DETAILED ACTION

This Office action is a reply to the amendment filed on 12/15/2022. Currently, claims 1-10 and 15-24 are pending. Claims 11-14 have been cancelled. No claims have been withdrawn. No new claims have been added.

Information Disclosure Statement
The IDS filed on 12/15/2022 is being considered.

Terminal Disclaimer
The Terminal Disclaimers (8) filed on 12/15/2022 have been approved. See Terminal Disclaimer review decision filed on 12/17/2022.

Drawings
The replacement drawings filed on 12/15/2022 are acceptable for examination.

Claim Objections
Claim 15 is objected to because of the following informalities:
Claim 15, “the box” is indefinite because the limitation appears to be a typographic error and appears to be referring to “the container”. This objection can be overcome by reciting, “the container”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 15-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “the need” is indefinite because the limitation lacks antecedent basis in the claims. See also claims 15 and 19.
Claim 7, “a first said mounting bracket” (line 6) and “a second said mounting bracket” (line 7) are indefinite because the limitations are previously recited and thus appear to be double inclusions. Does applicant intend for the limitations to refer to the previously recited first said mounting bracket and second said mounting bracket, or different/additional first and second mounting brackets?
The remainder of the claims are dependent upon directly or indirectly a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 1-3, 5, 22, 7-9, 21, 15-18, 23-24 and 19  is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Little (US 5626546).
Claim 1, Little provides a transportable functional training rig kit comprising a container 322 and a plurality of components adapted to fit within the container for transportation (any two of the plurality of components shown in Fig. 1), wherein at least one of the plurality of components is attachable to the container to provide at least one functional training rig attached to the container (any of the plurality of components shown in Fig. 1 are suitable to be attached, directly or indirectly to the container and are suitable to provide at least one functional training rig), wherein the functional training rig is adapted to be supported by the container such that the container acts as a support for part of the functional training rig and eliminates the need for support components that would normally be required (Fig. 1), wherein the functional training rig comprises a plurality of horizontal components of said plurality of components (220A, 220B, or alternatively 322BAD, 322BAB, 322BBD, 322BBB; Figs. 1 and 8), wherein said plurality of horizontal components are securable to the container (220A and 220B are secured to the container via 12L and 12R; or alternatively 322BAD, 322BAB, 322BBD, 322BBB are secured directly to the container; Figs. 1 and 8), wherein each of the horizontal components is connectable with one of a plurality of respective vertical components (12L, 12R), and wherein the container is a shipping container (col. 4, lines 14-16).
Claim 2, Little further provides wherein the plurality of horizontal components are securable to a surface of the container (322BAD, 322BAB, 322BBD, 322BBB are securable to a surface of the container; Figs. 1 and 8) and project horizontally in a direction away from and normal to the surface of the container (322BAD, 322BAB, 322BBD, 322BBB each project in a direction horizontally away from and normal to the surface; Fig. 8), and wherein the functional training rig further comprises at least one bar (220C; Figs. 1 and 7) extending parallel to the surface of the container and adapted to horizontally interconnect a first one of said vertical components 12L with a second one of said vertical components 12R.  
Claim 3, Little further provides wherein the functional training rig comprises a plurality of cantilever components (220A, 220B), a first one of the cantilever components being supportable by a first one of said vertical components (220A is supported by 12L), and a second of the plurality of cantilever components being supportable by a second one of said vertical components (220B is supported by 12R), and at least one horizontal bar 220C adapted to be interconnectable between the first and second cantilever components (Figs. 1 and 7).  
Claim 5, Little further provides wherein at least one of the horizontal components of the at least one functional training rig is securable on the container by way of a mounting bracket (220A is securable on the container via 12L by way of mounting bracket 322BA; Figs. 1 and 8).
Claim 22 (note that claim 22 depends from claim 5), Little further provides wherein a vertically extending member 12L for supporting the at least one horizontal component is supported by the mounting bracket (12 L is supported by 322BA).  
	Claim 7, Little further provides wherein the mounting bracket is a first mounting bracket (Fig. 8), and wherein at least one other of the horizontal components of the at least one functional training rig 220B is securable on the container by way of a second mounting bracket (220B is securable on the container via 12R by way of a second mounting bracket 322BB; Figs. 1 and 8), wherein the functional training rig further comprises a bar 220C extending parallel to a surface of the container (Fig. 1) and adapted to interconnect a first said mounting bracket for supporting a first one of said at least one horizontal components with a second said mounting bracket for supporting a second one of said at least one horizontal components (220C is adapted to interconnect 220A and 220B via the first and second mounting brackets; Fig. 1).
Claim 8, Little further provides at least one component 16C adapted to extend between at least one of the cantilever components 220A and a respective one of the vertical components (12L; Fig. 1).
Claim 9, Little further provides wherein the component is an inclined component adapted to extend in an inclined manner between said at least one of the cantilever components and said respective one of the vertical components (Fig. 1).  
Claim 21, Little further provides wherein the plurality of horizontal components are configured to project horizontally in a direction away from a vertical outside wall of the container (Fig. 1), and wherein the functional training rig further comprises at least one bar 220C extending parallel to the vertical outside wall of the container and adapted to horizontally interconnect a first one of said vertical components with a second one of said vertical components (220C interconnects 12L and 12R; Fig. 1).
	Claim 15, Little provides a transportable functional training rig (defined by the components shown in Fig. 1) secured to a container 322, the functional training rig comprising a plurality of components adapted to fit within the container for transportation (components shown in Fig. 1), wherein the [container] comprises a plurality of walls (walls of 322) and wherein at least one of the plurality of components is secured to the container such that a portion of the functional training rig is secured to the container (the components of the functional training rig are shown secured to the container in Fig. 1), wherein the functional training rig is supported by the container such that the container acts as a support for part of the functional training rig and eliminates the need for support components that would normally be required (Fig. 1), wherein the functional training rig comprises a plurality of horizontal components of said plurality of components (220A, 220B, or alternatively 322BAD, 322BAB, 322BBD, 322BBB; Figs. 1 and 8), wherein said plurality of horizontal components are secured to the container (220A and 220B are secured to the container via 12L and 12R; or alternatively 322BAD, 322BAB, 322BBD, 322BBB are secured directly to the container; Figs. 1 and 8), wherein each of the horizontal components connects to one of a plurality of respective vertical components of said plurality of components (12L, 12R), and wherein the container is a shipping container (col. 4, lines 14-16).
Claim 16, Little further provides wherein the plurality of horizontal components are secured to a surface of the container (322BAD, 322BAB, 322BBD, 322BBB are secured to a surface of the container; Figs. 1 and 8) and project horizontally in a direction away from and normal to the surface of the container (322BAD, 322BAB, 322BBD, 322BBB each project in a direction horizontally away from and normal to the surface; Fig. 8), and wherein the functional training rig comprises a bar (220C; Figs. 1 and 7) extending parallel to the surface of the container and horizontally interconnecting a first one of said vertical components 12L with a second one of said vertical components 12R.
Claim 17, Little further provides wherein the functional training rig comprises a plurality of cantilever components (220A, 220B), a first of the cantilever components being supported by a first one of said vertical components (220A is supported by 12L), and a second of the plurality of cantilever components being supported by a second one of said vertical components (220B is supported by 12R), and at least one horizontal bar 220C interconnecting the first and second cantilever components (Figs. 1 and 7).  
Claim 18, Little further provides wherein at least one of the horizontal components of the at least one functional training rig is secured on the container by way of a mounting bracket (220A is secured on the container via 12L by way of mounting bracket 322BA; Figs. 1 and 8).
Claim 23, Little further provides wherein the plurality of horizontal components project horizontally in a direction away from a vertical outside wall of the container (Fig. 1), and wherein the functional training rig further comprises at least one bar 220C extending parallel to the vertical outside wall of the container and horizontally interconnects a first one of said vertical components with a second one of said vertical components (220C interconnects 12L and 12R; Fig. 1).
Claim 24, Little further provides wherein a vertically extending member 12L supporting the at least one horizontal component is supported by the mounting bracket (12 L is supported by 322BA).
	Claim 19, Little provides a transportable functional training rig kit comprising a container 322 and a plurality of components adapted to fit within the container for transportation (components shown in Fig. 1), wherein at least one of the plurality of components is attachable to the container to provide at least one functional training rig attached to the container (components attached to container providing at least one functional training rig as shown in Fig. 1), wherein the functional training rig is adapted to be supported by the container such that the container acts as a support for part of the functional training rig and eliminates the need for support components that would normally be required (Fig. 1), wherein the functional training rig comprises a plurality of horizontal components of said plurality of components (220A, 220B, or alternatively 322BAD, 322BAB, 322BBD, 322BBB; Figs. 1 and 8), wherein said plurality of horizontal components are securable to the container such that said plurality of horizontal components project horizontally in a direction away from and normal to a surface of the container (220A and 220B are secured to the container via 12L and 12R; or alternatively 322BAD, 322BAB, 322BBD, 322BBB are secured directly to the container; note that in either interpretation the horizontal components extend in a direction away from and normal to a surface of the container; Figs. 1 and 8), wherein each of the horizontal components is connectable with one of a plurality of respective vertical components (12L, 12R), and wherein the container is a shipping container (col. 4, lines 14-16).  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4 and 6 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Little (US 5626546) in view of McBride et al. (US 20090098987) (‘McBride’).
Claim 4, Little further provides wherein the plurality of horizontal components are securable to a surface of the container (Figs. 1 and 8) and project horizontally in a direction away from and normal to the surface of the container (322BAD, 322BAB, 322BBD, 322BBB each project in a direction horizontally away from and normal to the surface; Fig. 8), and wherein the functional training rig further comprises one bar (220C; Fig. 8) extending parallel to the surface of the container (Figs. 1 and 8) and adapted to horizontally interconnect a first one of said vertical components 12L with a second one of said vertical components 12R.
McBride does not teach the one bar being two bars being adapted to be vertically spaced from each other.
However, McBride teaches a functional training rig comprising two bars (188, 190) extending parallel to a surface (Fig. 1) each adapted to horizontally interconnect first and second vertical components (128 left and 128 right; Fig. 1), wherein the two bars are adapted to be vertically spaced from each other (Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of the invention, to try using two bars, the two bars extending parallel to the surface of the container each adapted to horizontally interconnect a first one of said vertical components with a second one of said vertical components, wherein the two bars are adapted to be vertically spaced from each other, with the reasonable expectation adding stability to the functional training rig.
Claim 6, Little further teaches a vertical wall of the container 322A; Figs. 1 and 8). Little does not teach two of said horizontal components being adapted to be vertically spaced from each other and to extend from the vertically extending member of the functional training rig in a direction away from the vertical wall of the container. However, McBride teaches a functional training rig comprising two horizontal components (188, 190) adapted to be vertically spaced from each other (Fig. 1) and to extend from a vertically extending member 128 of the functional training rig in a direction away from a vertical direction (Fig. 1). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of the invention, to try arranging two horizontal components being adapted to be vertically spaced from each other and to extend from the vertically extending member of the functional training rig in a direction away from a vertical wall of the container, with the reasonable expectation of further adding stability to the functional training rig.
Claims 10 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Little (US 5626546) in view of Kaye (US 6454683).
Claim 10, Little teaches all the limitations of claim 1 as above. Little is silent as to at least one horizontal component being securable to a vertical surface of the container. However, Kaye teaches a container comprising a functional training rig comprising at least one horizontal component (130; Fig. 4) securable to a vertical side surface of the container (Fig. 4). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of the invention, to try incorporating at least one horizontal component securable to a vertical surface of the container, with the reasonable expectation of adding an additional exercise that can be performed.
Claim 20, Little further teaches a vertical wall of the container; Figs. 1 and 8). Little does not teach the surface of the container being a vertical surface when the functional training rig is deployed. However, Kaye teaches a container comprising a functional training rig comprising at least one horizontal component (130; Fig. 4) securable to a vertical side surface of the container (Fig. 4). Therefore, it would have been obvious to one of ordinary skill in the art, before the time of the invention, to try incorporating at least one horizontal component securable to a vertical surface of the container, with the reasonable expectation of adding an additional exercise that can be performed.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 15-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635